 

PROMISSORY NOTE

 

$1,775,000.00 New York, New York   March 21, 2014

 

This Promissory Note (this “Note”) is made and executed as of the date set forth
above by AMERICAN REALITY CAPITAL HOSPITALITY OPERATING PARTNERSHIP L.P., a
Delaware limited partnership (the “Borrower”) for the benefit of CRESTLINE
HOTELS & RESORTS, LLC., a Delaware limited liability company (“Lender”). For
value received, Borrower promises and agrees to pay to the order of Lender, at
3950 University Drive, Suite 301, Fairfax, Virginia 22030, or at such other
place as Lender may designate in writing, the principal sum of One Million Seven
Hundred and Seventy-Five Thousand Dollars ($1,775,000), together with interest
thereon from the date hereof, until paid in full, at the rate of Four and One
Half percent (4.5%) per annum.

 

Borrower shall pay accrued interest on the outstanding principal balance of this
Note on a quarterly basis commencing on the first calendar quarter after the
date hereof (i.e., July 1, 2014), and continuing on the first day of each
calendar quarter thereafter. The entire unpaid principal balance of this Note,
together with any and all accrued interest accrued thereon, shall be due and
payable on March 21, 2019 (the “Maturity Date”).

 

Prepayment of this Note in whole or part may occur at any time after the date
hereof without penalty, provided that Borrower shall give Lender not less than
three (3) days’ of prior written notice of the date on which Borrower intents to
prepay all or any portion of this Note. Any partial prepayment of this Note in
accordance with the terms hereof shall not operate to postpone or suspend the
obligation to make, and shall not have the effect of altering the time for,
payment of the remaining balance of this Note as provided herein, unless and
until this Note is paid in full. All payments received hereunder shall be
applied, first, to any costs or expenses incurred by Lender in connection with
collecting any payment due hereunder after an Event of Default (hereinafter
defined); second, to the interest accrued hereunder; and third, to the reduction
of the principal amount of this Note.

 

In order to induce Lender to enter into this Note, Borrower represents and
warrants to Lender that (a) Borrower (i) is duly organized and subsisting under
the laws of the State of Delaware, (ii) has the power and authority and the
legal right to own and operate its property, and to conduct the business in
which it is currently engaged, and (iii) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect, is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership or operation of
property or the conduct of its business require such qualification, (b) Borrower
has the authority and power to execute and deliver any document required
hereunder and to perform any condition or obligation imposed under the terms of
such documents, (c) the execution, delivery and performance of this Note and
each document incident hereto will not violate any provision of any applicable
law, regulation, order, judgment, decree, article of incorporation, bylaw,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets, and (d)
there is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse effect on
the financial condition of Borrower or the operation of its business.

 

A-1

 

 

An event of default will occur if any of the following events occurs (each such
event is referred to herein as an “Event of Default”): (a) Failure to pay any
principal or interest hereunder within ten (10) days after the Maturity Date,
(b) Any representation or warranty made by Borrower in this Note, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made, (c) Default by
Borrower in the observance or performance of any other covenant or agreement
contained in this Note, other than a default constituting a separate and
distinct Event of Default under this paragraph, (d) Filing by Borrower of a
voluntary petition in bankruptcy seeking reorganization, arrangement or
readjustment of debts, or any other relief under the Bankruptcy Code as amended
or under any other insolvency act or law, state or federal, now or hereafter
existing, or (e) Filing of an involuntary petition against Borrower in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended, or under any other insolvency
act or law, state or federal, now or hereafter existing, and the continuance
thereof for sixty (60) days undismissed, unbonded, or undischarged.

 

Upon the occurrence and during the continuance of an Event of Default, Lender
may declare the entire unpaid principal balance of this Note, together with
accrued interest thereon, to be immediately due and payable without presentment,
demand, protest, or other notice of any kind. To the extent permitted by law,
Borrower waives any rights to presentment, demand, protest, or notice of any
kind in connection with this Note. No failure or delay on the part of Lender in
exercising any right, power, or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided herein are cumulative and not
exclusive of any other rights or remedies provided at law or in equity. Borrower
agrees to pay all costs of collection incurred by reason of an Event of Default,
including court costs and reasonable attorney's fees.

 

Any notice, demand, request or other communication required to be given
hereunder shall be deemed effectively given if (a) delivered by hand (against a
signed receipt), (b) sent by registered or certified mail (return receipt
requested), or (c) sent by a nationally-recognized overnight courier (with
verification of delivery), and addressed in each case as follows:

 

Lender: Crestline Hotels & Resorts, LLC.   3950 University Drive, Suite 301  
Fairfax, Virginia 22030   Attn:  General Counsel     Borrower: American Realty
Capital Hospitality Operating Partnership, L.P.   405 Park Avenue, 12th Floor  
New York, NY 10022   Attn:  Jesse C. Galloway

 

A-2

 

 

Borrower hereof waives presentment for payment, protest, demand, notice of
protest, notice of dishonor, and notice of nonpayment, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time by Lender
without in any way affecting its liability hereunder.

 

In the event any payment under this Note is not made at the time and in the
manner required, Borrower agrees to pay any and all costs and expenses which may
be incurred by Lender hereof in connection with the enforcement of any of its
rights under this Note or under any such other instrument, including court costs
and reasonable attorneys' fees.

 

This Note shall be governed by and construed and enforced in accordance with the
laws of the State of New York.

 

  BORROWER:       AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership         By: American Realty Capital
Hospitality Trust, Inc.,     its general partner

 

 

  By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway     Title: Authorized
Signatory

 

A-3

 

